                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 1 of 24 Page ID #:1



                                         1   Erik J. Foley, Nevada Bar No. 14195 (pro hac vice forthcoming)
                                             EFoley@lrrc.com
                                         2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Pkwy., Suite 600
                                         3   Las Vegas, NV 89169
                                             Tel: (702) 949-8200
                                         4   Fax: (702) 949-8398
                                         5   G. Warren Bleeker, CA Bar No. 210834
                                             WBleeker@lrrc.com
                                         6   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             655 N. Central Avenue, Suite 2300
                                         7   Glendale, CA 91203
                                             Tel: (626) 795-9900
                                         8   Fax: (626) 577-8800
                                             Attorneys for Plaintiffs
                                         9   Tracii Guns and Philip Lewis
                                       10
                                                                   UNITED STATES DISTRICT COURT
655 North Central Avenue, Suite 2300




                                       11
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                       12
                                       13    TRACII GUNS, an individual; and               Case No. 2:20-cv-00270
                                             PHILIP LEWIS, an individual,
Glendale, CA 91203




                                       14                                                  COMPLAINT FOR:
                                                             Plaintiffs,                   (1) DECLARATORY
                                       15          v.                                          JUDGMENT;
                                                                                           (2) UNFAIR COMPETITION
                                       16    STEPHEN RILEY, an individual;                     AND TRADEMARK
                                             SCOTT GRIFFIN, an individual;                     INFRINGEMENT UNDER
                                       17    KELLY NICKELS, an individual;                     15 U.S.C. § 1125;
                                             KURT FROHLICH, an individual;                 (3) FALSE ADVERTISING
                                       18    ERIC BAKER, an individual;                        UNDER 15 U.S.C. § 1125;
                                             DANIEL SULLIVAN BIGG,                         (4) UNFAIR COMPETITION
                                       19    an individual; HARDCORE, INC.,                    UNDER CAL. CIV. CODE
                                             a California corporation d/b/a RIVERTON           § 17200 et seq.;
                                       20    ONE MUSIC; EPIC RIGHTS, LLC,                  (5) CALIFORNIA COMMON
                                             a California Limited Liability Company,           LAW UNFAIR
                                       21    previously registered as Epic Rights, Inc.,       COMPETITION;
                                             a California corporation; NEW BREED           (6) UNAUTHORIZED USE OF
                                       22    LLC, a California Limited Liability               LIKENESS UNDER CAL.
                                             Company; BIGG TIME                                CIV. CODE §3344 AND
                                       23    ENTERTAINMENT, INC., a California                 CALIFORNIA COMMON
                                             corporation; GOLDEN ROBOT GLOBAL                  LAW;
                                       24    ENTERTAINMENT PTY LTD,                        (7) BREACH OF CONTRACT;
                                             an Australia proprietary limited company;         and
                                       25    STEPHEN RILEY AND TRACI [sic]                 (8) CONVERSION
                                             GUNS PARTNERSHIP, a purported
                                       26    entity of unknown form; and
                                             DOES 1 through 10, inclusive,
                                       27                                                  DEMAND FOR JURY TRIAL
                                                             Defendants.
                                       28
                                                                                    -1-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 2 of 24 Page ID #:2



                                         1         Plaintiffs Tracii Guns and Philip Lewis (“Plaintiffs), by and through their
                                         2   attorneys, assert this Complaint against Defendants Stephen Riley, Scott Griffin,
                                         3   Kelly Nickels, Kurt Frohlich, Eric Baker, Daniel Sullivan Bigg, Hardcore, Inc.,
                                         4   Epic Rights, LLC, New Breed LLC, Bigg Time Entertainment, Inc., Golden Robot
                                         5   Global Entertainment Pty Ltd, the Stephen Riley and Traci [sic] Guns Partnership,
                                         6   and DOES 1 through 10 (collectively “Defendants”) as set forth below.
                                         7                                        THE PARTIES
                                         8         1.     Plaintiff Tracii Guns is a resident of Los Angeles County, California.
                                         9         2.     Plaintiff Philip Lewis is resident of Clark County, Nevada.
                                       10          3.     On information and belief, Defendant Stephen Riley (“Riley”) is a
655 North Central Avenue, Suite 2300




                                       11    resident of Los Angeles County, California.
                                       12          4.     On information and belief, Defendant Scott Griffin is a resident of the
                                       13    State of Nevada and has substantial connections with the State of California,
Glendale, CA 91203




                                       14    including frequently performing for money as a member of a rock and roll band in
                                       15    the State of California, recording “masters” for various rock and roll albums in the
                                       16    State of California, and entering into related contracts in the State of California.
                                       17          5.     On information and belief, Defendant Kelly Nickels is a resident of the
                                       18    State of New York and has substantial connections with the State of California,
                                       19    including frequently performing for money as a member of a rock and roll band in
                                       20    the State of California, recording “masters” for various rock and roll albums in the
                                       21    State of California, and entering into related contracts in the State of California.
                                       22          6.     On information and belief, Defendant Kurt Frohlich is a resident of the
                                       23    State of Florida and has substantial connections with the State of California,
                                       24    including frequently performing for money as a member of a rock and roll band in
                                       25    the State of California, recording “masters” for various rock and roll albums in the
                                       26    State of California, and entering into related contracts in the State of California.
                                       27          7.     On information and belief, Defendant Eric Baker is a resident of the
                                       28    State of California.
                                                                                       -2-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 3 of 24 Page ID #:3



                                         1         8.     On information and belief, Defendant Daniel Sullivan Bigg is a resident
                                         2   of the State of California.
                                         3         9.     Defendant Hardcore, Inc. is a corporation formed and operating in the
                                         4   State of California and occasionally doing business as Riverton One Music.
                                         5         10.    Defendant Epic Rights, LLC. (“Epic Rights”) is a limited liability
                                         6   company formed and operating in the State of California. Epic Rights was previously
                                         7   registered as Epic Rights, Inc. a California corporation. It converted to a limited
                                         8   liability company in our about December, 2018.
                                         9         11.    Defendant New Breed LLC is a limited liability company, formed and
                                       10    operating in the State of California.
655 North Central Avenue, Suite 2300




                                       11          12.    Defendant Bigg Time Entertainment, Inc. is a corporation formed and
                                       12    operating in the State of California.
                                       13          13.    Defendant Golden Robot Global Entertainment Pty Ltd is a proprietary
Glendale, CA 91203




                                       14    limited company formed in Australia and operating in the State of California. On
                                       15    information and belief, Defendant Golden Robot Global Entertainment Pty Ltd
                                       16    contracts with musicians to record “masters” in the State of California and then
                                       17    controls distribution of those recordings throughout the State of California.
                                       18          14.    Defendant Stephen Riley and Traci [sic] Guns Partnership, an entity of
                                       19    unknown form, is not and was never a valid entity (but is listed as the owner of U.S.
                                       20    Trademark Registration Number 2,287,358 (“the ’358 Registration”), the federal
                                       21    trademark registration at issue herein).
                                       22          15.    The Defendants designated as DOES 1-10, in their true capacities, are
                                       23    corporations or other business entities are currently unknown to Plaintiffs. Therefore,
                                       24    Plaintiffs sue them by fictitious names. Plaintiffs are informed and believe, and
                                       25    therefore allege, that each of the Defendants designated as a DOES 1-10 are involved
                                       26    in and/or responsible for the acts complained of herein, and Plaintiffs will ask leave
                                       27    of this Court to amend their Complaint to insert the true names and capacities of
                                       28    DOES 1-10 when they have been ascertained.
                                                                                        -3-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 4 of 24 Page ID #:4



                                         1                                 JURISDICTION AND VENUE
                                         2         16.     This is an action for declaratory relief, unfair competition and trademark
                                         3   infringement under the Lanham Act, 15 U.S.C. § 1125, false advertising under the
                                         4   Lanham Act, 15. U.S.C. § 1125, California State statutory unfair competition under
                                         5   California Business and Professions Code § 17200 et seq., California State common
                                         6   law unfair competition, California State unauthorized use of likeness under
                                         7   California Civil Code §3344 and California common law, breach of contract, and
                                         8   conversion.
                                         9         17.     This Court has jurisdiction over the subject matter of this lawsuit
                                       10    pursuant to, inter alia, 28 U.S.C. §§ 1331 and 1338(a). The Court also has jurisdiction
655 North Central Avenue, Suite 2300




                                       11    over the subject matter of this lawsuit pursuant to 15 U.S.C. § 1119, and the
                                       12    Declaratory Judgment Act, 28 U.S.C. § 2201. The state law claims in this action arise
                                       13    from the same common nucleus of operative facts and transactions, such that they
Glendale, CA 91203




                                       14    form part of the same case or controversy and a plaintiff would ordinarily be expected
                                       15    to try them all in a single judicial proceeding.        Accordingly, this Court has
                                       16    supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.
                                       17    § 1367.
                                       18                                   GENERAL ALLEGATIONS
                                       19    Plaintiff Tracii Guns Forms L.A. Guns, Naming the Band After Himself
                                       20          18.     In or about 1983, Plaintiff Tracii Guns formed a rock and roll band.
                                       21    He named it “L.A. Guns.” The original band consisted of Plaintiff Tracii Guns (lead
                                       22    guitar), Mike Jagosz (lead singer), Ole Beich (bass guitar), and Rob Gardner (drums).
                                       23         19.      Plaintiff Tracii Guns is the owner of common law trademark rights for
                                       24    the standard character word mark, L.A. GUNS, and any related design mark or other
                                       25    mark incorporating the L.A. GUNS word mark, throughout the United States, with a
                                       26    first use in commerce date of March 1983, for goods and services including but not
                                       27    limited to musical sound recordings; audio-visual recordings; clothing; entertainment
                                       28    services in the nature of live musical performances; entertainment services in the
                                                                                       -4-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 5 of 24 Page ID #:5



                                         1   nature of visual and audio performances by a musical artist; entertainment services,
                                         2   namely, live music concerts; and entertainment services in the nature of live traveling
                                         3   tours by a musical entertainer.
                                         4        20.     Plaintiff Guns has used the L.A. GUNS mark on the above goods and
                                         5   services continuously since 1983, Plaintiff Guns has invested substantial resources
                                         6   in using and promoting the mark to the public, and the public associates the mark
                                         7   with Plaintiff Guns as to the goods and services listed above.
                                         8         21.    In 1984, the original members of L.A. Guns recorded their debut
                                         9   extended play record (“EP”) titled, Collector’s Edition No. 1. The EP was released
                                       10    in 1985. Defendants Riley, Griffin, Nickels, and Frohlich (collectively, “Infringing
655 North Central Avenue, Suite 2300




                                       11    Band Members”) did not participate in recording this EP.
                                       12          22.    In 1985, Plaintiff Tracii Guns joined with Axl Rose to form a new band.
                                       13    The newly formed group combined the names of the two bands to create Guns N’
Glendale, CA 91203




                                       14    Roses. However, Plaintiff Tracii Guns’s participation in Guns N’ Roses was short-
                                       15    lived. After a falling out with Axl Rose, Plaintiff Tracii Guns left Guns N’ Roses.
                                       16          23.    The same year, Plaintiff Tracii Guns reformed L.A. Guns. With the
                                       17    exception of himself, none of the original band members remained.
                                       18          24.    In 1987, Plaintiff Philip Lewis replaced Paul Black as lead singer.
                                       19          25.    In 1987, L.A. Guns recorded their debut, full-length, self-titled album,
                                       20    L.A. Guns. 1 The album was released in 1987 and spent 33 weeks on the U.S.
                                       21    Billboard 200. L.A. Guns featured both Plaintiffs Tracii Guns and Philip Lewis. Of
                                       22    the Infringing Band Members, only Defendant Kelly Nickels participated in
                                       23    recording the entire album, L.A. Guns. Defendant Stephen Riley contributed to a
                                       24    single track on the album.
                                       25
                                       26
                                       27    1
                                                To avoid confusion between the band L.A. Guns and the self-titled album,
                                             L.A. Guns, all references to the album (and all other album titles) appear herein
                                       28    italicized, while the band name appears in standard typeface.
                                                                                      -5-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 6 of 24 Page ID #:6



                                         1   Defendant Stephen Riley Joins L.A. Guns
                                         2         26.    Between the time L.A. Guns was recorded and the time it was released,
                                         3   Defendant Stephen Riley replaced Nickey Alexander as the drummer for L.A. Guns.
                                         4   As a consequence, Defendant Riley was listed as the band’s drummer in the album’s
                                         5   liner notes. Nickey Alexander was still credited as the drummer for the recorded
                                         6   tracks.
                                         7         27.    In 1989, L.A. Guns recorded and released their second full-length
                                         8   album, Cocked and Loaded. Plaintiffs Tracii Guns, Philip Lewis, and Defendant
                                         9   Stephen Riley all appeared on the album. Defendants Griffin and Frohlich did not
                                       10    contribute to the album. Cocked and Loaded spent 56 weeks on the U.S. Billboard
655 North Central Avenue, Suite 2300




                                       11    200. The album quickly “went gold” (selling over 500,000 copies nationwide) and
                                       12    eventually reached platinum status (1,000,000 copies). One review focused heavily
                                       13    on the Band’s namesake: “Wildman guitarist Tracii Guns isn’t exactly known for his
Glendale, CA 91203




                                       14    subtlety, but he comes up with some tasty stuff here—check out his acoustic riffing,
                                       15    and the electric solo that wraps itself around your ears on the gypsy-ish
                                       16    ‘Magdalaine.’” 2 The album also included one of L.A. Guns most recognizable hits,
                                       17    “The Ballad of Jayne.”
                                       18          28.    In 1991, L.A. Guns released their third full-length album, Hollywood
                                       19    Vampires. Hollywood Vampires peaked at number 62 on the Billboard Hot 100.
                                       20    L.A. Guns Membership Fluctuates
                                       21          29.    In 1992, L.A. Guns fired Defendant Riley from the band for assaulting
                                       22    Plaintiff Philip Lewis.
                                       23          30.    In 1995, the band released its fourth full-length album, Vicious Circle,
                                       24    with its new drummer, Michael “Bones” Gershima. The album continued to feature
                                       25    Plaintiff Tracii Guns on lead guitar and Plaintiff Philip Lewis on lead vocals. Of the
                                       26
                                       27    2
                                               Janiss Garza, Other Metal Releases, CASH BOX MAGAZINE, Sept. 2, 1989,
                                             https://www.americanradiohistory.com/hd2/IDX-Business/Music/Archive-Cash-
                                       28    Box-IDX/80s/1989/CB-1989-09-02-OCR-Page-0011.pdf
                                                                                     -6-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 7 of 24 Page ID #:7



                                         1   Infringing Band Members, only Defendant Kelly Nickels participated in recording
                                         2   the album.
                                         3         31.    Plaintiff Philip Lewis left the band shortly after the release of
                                         4   Vicious Circle.
                                         5         32.    In 1996, Defendant Riley rejoined the band. Between 1996 and 1999,
                                         6   L.A. Guns, still featuring Plaintiff Tracii Guns on lead guitar, released two more
                                         7   albums, American Hardcore (1996), Shrinking Violet (1999). Of the Infringing Band
                                         8   Members, only Defendant Stephen Riley participated in recording these albums.
                                         9         33.    The band released Man in the Moon in 2001, which featured the return
                                       10    of Plaintiff Philip Lewis, along with Plaintiff Tracii Guns and Defendant Stephen
655 North Central Avenue, Suite 2300




                                       11    Riley. The three also appeared on Waking the Dead, released in 2002. Of the
                                       12    Infringing Band Members, only Defendant Stephen Riley participated in recording
                                       13    these albums.
Glendale, CA 91203




                                       14          34.    In all, Plaintiff Tracii Guns appeared on each of L.A. Guns first eight
                                       15    full-length albums as well as two Eps and several compilations and re-releases
                                       16    (as well as two subsequent full-length albums released in 2017 and 2019).
                                       17          35.    In June 1996, Defendant Riley incorporated Defendant Hardcore, Inc.
                                       18    in the State of California. Defendant Riley alone controlled and currently controls
                                       19    Defendant Hardcore, Inc. Shortly thereafter, he began operating Riverton One
                                       20    Music, a fictitious firm name for Hardcore, Inc. Working with various record labels
                                       21    and publishers, he assigned Riverton One (1) the right to collect performance and
                                       22    mechanical royalties of the L.A. Guns albums and performances and (2) the
                                       23    obligation to disperse those royalties to the members of the bands who participated
                                       24    in each respective album.
                                       25    Defendant Stephen Riley Asserts Control Over the L.A. Guns Trademark, Falsely
                                       26    Declaring the Existence of a Partnership
                                       27          36.    In October, 1999, purporting to “help” Plaintiff Tracii Guns protect the
                                       28    name of the band bearing Plaintiff Tracii Guns’s own name, Defendant Riley
                                                                                     -7-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 8 of 24 Page ID #:8



                                         1   registered a federal trademark for a design mark incorporating the words
                                         2   “L.A. Guns”, U.S. Reg. Number 2,287,358 (“the ’358 Registration”).           Though
                                         3   Plaintiff Tracii Guns created the L.A. GUNS mark, was the first to use the mark on
                                         4   the asserted goods and services, to this day continues to be the owner of all such
                                         5   common law trademark rights, and Defendant Riley was not even in the band when
                                         6   Plaintiff Tracii Guns created and first began use of the mark, Defendant Riley
                                         7   registered the mark with the “Stephen Riley and Traci [sic] Guns Partnership” as the
                                         8   listed owners of the mark.
                                         9         37.    In support of the trademark application Defendant Riley submitted a
                                       10    declaration, under penalty of perjury, which contained knowingly false
655 North Central Avenue, Suite 2300




                                       11    representations regarding the creation and ownership of the mark.          Similarly,
                                       12    Defendant Riley continued to file Statements of Use affirming these false
                                       13    representations.
Glendale, CA 91203




                                       14          38.    For example, on the trademark application, Defendant Riley declared
                                       15    that “he/she believes the applicant to be the owner of the trademark/service mark
                                       16    sought to be registered.” Defendant Riley listed the applicant as a partnership
                                       17    between himself and Plaintiff Tracii Guns. This was knowingly false for two reasons.
                                       18    First, no such partnership was ever formed. Second, Plaintiff Tracii Guns never
                                       19    agreed to share ownership of the L.A. GUNS trademark with Defendant Stephen
                                       20    Riley or any such partnership.
                                       21          39.    Moreover, on the trademark application, Defendant Riley declared that
                                       22    the “[d]ate of the first use of the mark in commerce” was 1987. Not coincidentally,
                                       23    Defendant Riley joined the L.A. Guns band in 1987. But the mark had been in use
                                       24    since Plaintiff Tracii Guns formed the band in 1983—a fact that Defendant Riley
                                       25    knew. Defendant Riley’s declaration to the contrary was knowingly false.
                                       26          40.    Plaintiff Tracii Guns never agreed to allow Defendant Riley to share
                                       27    ownership of the mark. Nevertheless, Defendant Riley asserts that he is a 49 percent
                                       28    owner, and that Plaintiff Tracii Guns is a 51 percent owner of the registered mark.
                                                                                     -8-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 9 of 24 Page ID #:9



                                         1           41.   The “Stephen Riley and Traci [sic] Guns Partnership” does not exist.
                                         2   Plaintiff Tracii Guns never agreed to enter into a partnership with Defendant Stephen
                                         3   Riley. Plaintiff Tracii Guns never intended to convey any ownership interest to
                                         4   Defendant Stephen Riley (or any partnership) in the L.A. Guns Mark. Defendant
                                         5   Stephen Riley and Plaintiff Tracii Guns had no written partnership agreement. Nor
                                         6   did they have an oral partnership agreement. Nor did they act in a manner consistent
                                         7   with the intent to create a partnership pertaining to the ownership of any LA Guns
                                         8   mark.
                                         9           42.   The purported “Stephen Riley and Traci [sic] Guns Partnership” never
                                       10    registered a fictitious business name, as is required under California law. Nor has
655 North Central Avenue, Suite 2300




                                       11    the purported partnership registered to do business in any manner, in any jurisdiction.
                                       12            43.   The purported “Stephen Riley and Traci [sic] Guns Partnership” never
                                       13    filed a tax return.
Glendale, CA 91203




                                       14            44.   The purported “Stephen Riley and Traci [sic] Guns Partnership” has no
                                       15    bank accounts.
                                       16            45.   The purported “Stephen Riley and Traci [sic] Guns Partnership” has no
                                       17    accounting records of any kind.
                                       18    While Plaintiff Tracii Guns Was Working on Another Project, Defendant Riley
                                       19    Tours and Produces Music Under the L.A. Guns Name Without Plaintiff Tracii
                                       20    Guns’s Consent
                                       21            46.   In late 2002, Plaintiff Tracii Guns decided that L.A. Guns would take a
                                       22    brief hiatus from live performances and recording new music so that he could work
                                       23    with Nikki Sixx on an album for an all-star “superband,” Brides of Destruction.
                                       24    Because L.A. Guns was synonymous in the public mind with Plaintiff Tracii Guns
                                       25    and could not effectively tour without him, L.A. Guns canceled a tour with Alice
                                       26    Cooper.
                                       27            47.   Plaintiff Tracii Guns initially agreed to allow Defendant Riley to
                                       28    continue to tour and perform with a band using the L.A. Guns mark, for a two-year
                                                                                      -9-
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 10 of 24 Page ID #:10



                                          1   period, at which point, Plaintiff Tracii Guns would return to the band. However,
                                          2   shortly thereafter, Plaintiff Tracii Guns discovered that Defendant Riley had
                                          3   embezzled and/or converted royalties due and owing to Plaintiff Guns and other
                                          4   performers and song-writers (addressed in detail infra).
                                          5         48.    Still in 2002, upon discovering Defendant Riley’s wrongful confiscation
                                          6   of the royalties, Plaintiff Tracii Guns revoked Defendant Riley’s license to use any
                                          7   L.A. Guns mark.
                                          8         49.    Nevertheless, without the consent of Plaintiff Tracii Guns, Defendant
                                          9   Riley brought in a revolving door of lead guitarists and continued touring and
                                         10   producing records under the L.A. Guns name (“the Infringing L.A. Guns”).
655 North Central Avenue, Suite 2300




                                         11         50.    In 2005, without Plaintiff Tracii Guns, Defendant Riley released Tales
                                         12   from the Strip under the L.A. Guns name. In 2012, after a seven-year gap, Defendant
                                         13   Riley similarly released Hollywood Forever.
Glendale, CA 91203




                                         14   Plaintiff Tracii Guns Re-Forms L.A. Guns, Which Now Must Compete with the
                                         15   Infringing L.A. Guns
                                         16         51.    Because of the falling out between Plaintiff Tracii Guns and Defendant
                                         17   Stephen Riley, Plaintiff Tracii Guns was not interested in rejoining the unauthorized
                                         18   version of L.A. Guns. Instead, he reformed the L.A. Guns band and began touring.
                                         19   During the time that Plaintiff Tracii Guns paused the band’s live performances, the
                                         20   mark continued to be used with respect to goods and services other than live
                                         21   performances, and Plaintiff Guns intended to continue to use the mark going forward
                                         22   in connection with live performances and the other goods and services identified
                                         23   above.
                                         24         52.    At various times since 2006 (including up to the filing of this
                                         25   Complaint), two bands have been touring as L.A. Guns—the band with the namesake
                                         26   Plaintiff Tracii Guns, and the Infringing L.A. Guns with Defendant Stephen Riley
                                         27   and now including the Infringing Band Members.
                                         28
                                                                                     - 10 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 11 of 24 Page ID #:11



                                          1   Plaintiff Philip Lewis Leaves the Infringing L.A. Guns and Rejoins L.A. Guns
                                          2         53.    In 2016, L.A. Guns’s “classic” lead singer, Plaintiff Philip Lewis,
                                          3   rejoined its namesake lead guitarist, Plaintiff Tracii Guns.
                                          4         54.    In 2017, the Plaintiff Tracii Guns version of L.A. Guns (with Plaintiffs
                                          5   Tracii Guns and Philip Lewis) released a new album titled The Missing Peace.
                                          6   And in March 2019, they released another album, The Devil You Know.
                                          7   The Infringing L.A. Guns Band Creates Confusion in the Marketplace
                                          8         55.    Since Plaintiffs Tracii Guns and Philip Lewis reunited in the “real” L.A.
                                          9   Guns (i.e., the Tracii Guns version), the band has performed over approximately 230
                                         10   shows in 17 countries, all around the world. Approximately, 175 of these shows
655 North Central Avenue, Suite 2300




                                         11   occurred in the United States.
                                         12         56.    In contrast, on information and belief, the Infringing L.A. Guns has
                                         13   performed only a few shows in the United States over the same time period.
Glendale, CA 91203




                                         14         57.    Scotty Ludwick, the former tour manager of L.A. Guns (the Tracii Guns
                                         15   version) and the current manager of the band, has frequently encountered questions
                                         16   and confusion when attempting to book the band for live performances. For example,
                                         17   various booking agents of the venues have asked him questions like, “Are you guys
                                         18   the real L.A. Guns or those other guys?” On information and belief, the manager of
                                         19   the Infringing L.A. Guns receives similar inquiries and informs venues that their
                                         20   version of the band is the real L.A. Guns.
                                         21         58.    Defendant Riley created and manages a Facebook page at
                                         22   www.facebook.com /officiallaguns, purporting to be the “official” Facebook page
                                         23   for the band. On occasion, the event section of the page features a picture—not of
                                         24   Defendant Riley’s version of the band—but of the Plaintiffs Tracii Guns and Philip
                                         25   Lewis version of the band.
                                         26         59.    As just one of many similar examples, the Infringing L.A. Guns
                                         27   performed a show at Sunset Station Casino Hotel & Casino (“Sunset Station”) in
                                         28   Henderson, Nevada on July 27, 2019. The promotional materials for the show
                                                                                      - 11 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 12 of 24 Page ID #:12



                                          1   included images of Plaintiffs Tracii Guns and Philip Lewis, who, of course, are not
                                          2   in the infringing version of the band. Patrons who purchased a ticket expecting to
                                          3   see the real L.A. Guns, based upon these pictures and perhaps even a lack of
                                          4   knowledge of Defendant Riley’s competing band, were disappointed to find that the
                                          5   band they would see had neither the “classic” lead singer of the band nor its namesake
                                          6   lead guitarist. At least one such patron discovered the bait and switch in advance of
                                          7   the show and sought a refund from the venue. Sunset Station refused to refund the
                                          8   ticket price.
                                          9          60.      Upon discovering that Sunset Station was promoting the Infringing L.A.
                                         10   Guns with pictures of Plaintiffs Tracii Guns and Philip Lewis, counsel for Plaintiff
655 North Central Avenue, Suite 2300




                                         11   Tracii Guns wrote a cease and desist letter to Sunset Station. No response was
                                         12   received.
                                         13          61.      The Infringing L.A. Guns band currently consists of Defendants
Glendale, CA 91203




                                         14   Stephen Riley, Scott Griffin, Kelly Nickels, and Kurt Frohlich.
                                         15          62.      Plaintiff Tracii Guns has not authorized the Infringing L.A. Guns band’s
                                         16   use of the L.A. GUNS trademark.
                                         17   The Infringing L.A. Guns Announces It Will Record Another Album and Begin
                                         18   Another Tour Under, Both Using the L.A. Guns Mark Without Authorization
                                         19          63.      In November, 2019, the Infringing L.A. Guns announced it will be
                                         20   recording a new album and beginning a new tour:
                                         21                   We are so pleased to formally announce that we have
                                                              signed with New Breed Management and Biggtime Inc. is
                                         22                   now our Booking Agency. But... it gets better, we have also
                                                              signed a new record deal with Golden Robot Records and
                                         23                   we'll be heading into the studio to record a new album later
                                                              this month, which should be out sometime next spring. We
                                         24                   are very grateful for this opportunity and we want to thank
                                                              you all for your support throughout the years. Also we are
                                         25                   looking forward to seeing you all on tour in 2020.
                                         26          64.      On information and belief, the Infringing L.A. Guns has partnered with
                                         27   Defendants Daniel Sullivan Bigg and Bigg Time Entertainment, Inc., with these
                                         28   Defendants acting as booking agents for the Infringing L.A. Guns. Defendant Bigg
                                                                                         - 12 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 13 of 24 Page ID #:13



                                          1   Time Entertainment, Inc.’s website prominently features the L.A. Guns word mark,
                                          2   along with a stylized version of L.A. Guns mark, and is using the L.A. Guns marks
                                          3   to advertise a tour by the Infringing L.A. Guns, without authorization from Plaintiff
                                          4   Tracii Guns, the rightful trademark owner.
                                          5           65.    On information and belief, the Infringing L.A. Guns has partnered with
                                          6   Defendants Eric Baker and New Breed LLC, with these Defendants acting as
                                          7   agents/managers for the Infringing L.A. Guns. Plaintiff Tracii Guns did not authorize
                                          8   Eric Baker or New Breed LLC to use the L.A. GUNS trademark.
                                          9           66.    On information and belief, the Infringing L.A. Guns has partnered with
                                         10   Golden Robot Global Entertainment Pty Ltd, with the latter agreeing to record and
655 North Central Avenue, Suite 2300




                                         11   produce the Infringing L.A. Guns’s forthcoming album. Plaintiff Tracii Guns did not
                                         12   authorize Golden Robot Global Entertainment Pty Ltd to use the L.A. GUNS
                                         13   trademark.
Glendale, CA 91203




                                         14           67.    Plaintiff Tracii Guns has not authorized the use of the L.A. GUNS mark
                                         15   for this forthcoming album or tour.
                                         16           68.    Plaintiff Tracii Guns, through his counsel, sent cease and desist letters
                                         17   to each of the Infringing Band Members, Bigg Time Entertainment, Inc., New Breed
                                         18   LLC, and Golden Robot Global Entertainment Pty Ltd, informing each of Plaintiff
                                         19   Tracii Guns’s ownership of the L.A. GUNS mark, that their use of the mark is
                                         20   unauthorized and infringing, and demanding that each immediately cease use of the
                                         21   mark.
                                         22           69.    In response to the cease and desist letters, counsel for Plaintiffs received
                                         23   a letter from Cole Riley, who, although not apparently licensed to practice law
                                         24   claimed, “I represent L.A. Guns as legal counsel.”             The letter indicated that
                                         25   Defendants intended to continue using the mark without the authorization of Plaintiff
                                         26   Tracii Guns.
                                         27
                                         28
                                                                                         - 13 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 14 of 24 Page ID #:14



                                          1   The Tracii Guns Version of L.A. Guns Is the Real Version of the Band in the
                                          2   Public’s Mind
                                          3         70.   As of the filing of this Complaint, the second sentence of the Wikipedia
                                          4   page for L.A. Guns states, “The band currently consists of Tracii Guns (lead guitar),
                                          5   Phil Lewis (lead vocal), Ace Von Johnson on (rhythm guitar, backing vocals, Johnny
                                          6   Martin (bass guitar, backing vocals, and Scot Coogan (drums).” In other words, it
                                          7   describes the band as the Tracii Guns version of the band. This, even though the
                                          8   same article acknowledges that the Infringing Band Members are touring with a band
                                          9   of the same name. And while Wikipedia is user-edited and not always 100%
                                         10   accurate, it is a community-sourced publication. In other words, the rock and roll
655 North Central Avenue, Suite 2300




                                         11   public believes that L.A. Guns consists of the Tracii Guns version of the band.
                                         12         71.   The band is named after Plaintiff Tracii Guns for good reason. He is a
                                         13   world-renowned guitar player. IMDB describes him “one of the most influential
Glendale, CA 91203




                                         14   guitarists to emerge out of the 80’s Hollywood scene.” Over the years, he has
                                         15   partnered with various premium guitar builders to create Tracii Guns labeled guitars.
                                         16   For example, he has partnered with Kramer Guitars, Dean Guitars, and Epiphone (the
                                         17   maker of the esteemed Les Paul guitars), releasing the “Gunslinger” and the “Tracii
                                         18   Guns Signature Nash Vegas” lines of guitars to name a couple.
                                         19         72.   When the public goes to see L.A. Guns, or thinks they are going to see
                                         20   L.A. Guns, they go to see the band containing its namesake, Plaintiff Tracii Guns,
                                         21   the founder of the band and world-renowned guitar player. And they go to hear the
                                         22   signature voice of Plaintiff Philip Lewis, who recorded the lead vocals on nearly
                                         23   every L.A. Guns album. They do not go to hear Defendant Riley, a drummer who,
                                         24   though admittedly played on a number of L.A. Guns albums, is neither the face nor
                                         25   the sound of L.A. Guns.
                                         26   ///
                                         27   ///
                                         28   ///
                                                                                     - 14 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 15 of 24 Page ID #:15



                                          1   Defendant Riley, Through Defendant Hardcore, Inc., Has Failed to Pay Any
                                          2   Royalties Due
                                          3         73.    Plaintiff Tracii Guns entered into a written agreement with Defendant
                                          4   Hardcore, Inc., whereby Defendant Hardcore, Inc. agreed to be responsible for
                                          5   publishing administration, including receiving royalty payments owed to Plaintiffs
                                          6   Tracii Guns, Philip Lewis, and other members of L.A. Guns, and then paying those
                                          7   royalties to the appropriate song-writers and/or performers. On information and
                                          8   belief, the terms of this written agreement required Defendant Hardcore, Inc. to
                                          9   conform to industry standards regarding payment schedules.
                                         10         74.    Since Defendant Riley created Defendant Hardcore, Inc. in 1996,
655 North Central Avenue, Suite 2300




                                         11   Defendant Hardcore Inc. has received the mechanical and performance royalties for
                                         12   a number of L.A. Guns albums and songs. On information and belief, Defendant
                                         13   Hardcore, Inc. has been paid over $200,000 in such mechanical and performance
Glendale, CA 91203




                                         14   royalties from just one record label, as well as additional amounts from other sources.
                                         15         75.    Neither Defendant Riley nor Defendant Hardcore, Inc. have paid
                                         16   royalties to any musicians who are due payments, including Plaintiffs.
                                         17         76.    Neither Defendant Riley nor Defendant Hardcore, Inc. have paid
                                         18   royalties to any songwriters who are due payments, including Plaintiffs.
                                         19         77.    Neither Defendant Riley nor Defendant Hardcore, Inc. have provided
                                         20   any accounting of the finances of Hardcore, Inc. (including accounts of royalties
                                         21   received from publishers and record labels, balance sheets, profit and loss statements,
                                         22   income and expense reports, accounts receivable, or accounts payable) to any L.A.
                                         23   Guns songwriters or musicians, including Plaintiffs.
                                         24         78.    On information and belief, Defendant Riley, through Defendant
                                         25   Hardcore, Inc., has paid himself all of the performance and mechanical royalties that
                                         26   have been owed to Plaintiffs Tracii Guns and Philip Lewis since the foundation of
                                         27   Defendant Hardcore Inc. in 1996.
                                         28
                                                                                      - 15 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 16 of 24 Page ID #:16



                                          1         79.   On information and belief, Defendant Hardcore, Inc. continues, to this
                                          2   day, to receive performance and mechanical royalties from publishers and record
                                          3   labels for various L.A. Guns albums and songs, and to which both Plaintiffs Tracii
                                          4   Guns and Philip Lewis are entitled, yet still pays all profits only to Defendant
                                          5   Stephen Riley.
                                          6   Defendants Riley and Epic Rights Have Sold L.A. Guns Merchandise Without
                                          7   Sharing Profits with Plaintiff Tracii Guns
                                          8         80.   In August, 2015, Defendants Riley and Epic Rights entered into a
                                          9   contract where Defendant Riley licensed Defendant Epic Rights the rights to sell L.A.
                                         10   Guns merchandise. Defendant Epic Rights paid Defendant Riley an advance of
655 North Central Avenue, Suite 2300




                                         11   $13,750 along with continuing payments thereafter.
                                         12         81.   Defendant Riley falsely represented to Defendant Epic Rights that he
                                         13   was “the sole and exclusive owner” of the L.A. Guns mark.
Glendale, CA 91203




                                         14         82.   In the alternative, even if it is determined that Defendant Riley owns
                                         15   some interest in any L.A. Guns trademark with Plaintiff Tracii Guns, by Defendant
                                         16   Riley’s own statement, Plaintiff Tracii Guns is entitled to 51 percent of all profits
                                         17   derived from the sale of L.A. Guns merchandise. Moreover, Defendant Riley was
                                         18   required, but did not obtain, Plaintiff Tracii Gun’s consent to license the L.A. Guns
                                         19   mark for sale on merchandise.
                                         20         83.   L.A. Guns manager, Scotty Ludwick, contacted Defendant Epic Rights
                                         21   and informed Defendant Epic Rights that Defendant Riley did not have the authority
                                         22   to license the L.A. Guns mark for use on merchandise (or for any other purpose).
                                         23   Though given this notice, Defendant Epic Rights continues to sell unauthorized
                                         24   merchandise containing the L.A. Guns mark.
                                         25   ///
                                         26   ///
                                         27   ///
                                         28   ///
                                                                                     - 16 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 17 of 24 Page ID #:17



                                          1                                            COUNT I
                                          2   (Declaratory Judgment that the Existing Registered L.A. Guns Trademark Is
                                          3      Invalid and Must Be Canceled– Asserted by Plaintiff Tracii Guns Against
                                          4           Defendant Stephen Riley and Fictitious Defendant Stephen Riley
                                          5                            and Traci [sic] Guns Partnership)
                                          6         84.    Plaintiff Guns repeats and realleges the allegations of all preceding
                                          7   paragraphs as if fully set forth here.
                                          8         85.    The ’358 Registration is invalid because the partnership listed as the
                                          9   registered owner (i.e., Stephen Riley and Traci [sic] Guns Partnership) is not, and
                                         10   was never the owner of the trademark.
655 North Central Avenue, Suite 2300




                                         11         86.    The ’358 Registration is separately invalid because the purported entity
                                         12   that purportedly owned the registration never existed and is not a valid entity. No
                                         13   such partnership ever existed.
Glendale, CA 91203




                                         14         87.    The ’358 Registration is separately invalid based on fraud on the United
                                         15   States Patent and Trademark Office (“USPTO”). The declaration, made under
                                         16   penalty of perjury by Defendant Riley, contained knowingly false representations as
                                         17   to the owner of the registration and the existence of the purported owner, as did the
                                         18   subsequent communications to the USPTO asserting that the purported partnership
                                         19   owned and continued to use the mark, as shown in several Statements of Use.
                                         20         88.    As a result of the invalidity of the ’358 Registration, an actual
                                         21   controversy now exists between Plaintiff Guns and Defendants regarding the right of
                                         22   Defendants to use and profit from use of the mark.
                                         23         89.    Plaintiff Guns is entitled to and seeks a judicial declaration that the ’358
                                         24   Registration is invalid and must be canceled.
                                         25   ///
                                         26   ///
                                         27   ///
                                         28   ///
                                                                                        - 17 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 18 of 24 Page ID #:18



                                          1                                            COUNT II
                                          2        (Unfair Competition and Trademark Infringement of a Common Law
                                          3     Trademark Under the Lanham Act 15 U.S.C. § 1125 – Asserted by Plaintiff
                                          4                           Tracii Guns Against All Defendants)
                                          5         90.    Plaintiff Guns repeats and realleges the allegations of all preceding
                                          6   paragraphs as if fully set forth here.
                                          7         91.    The above-cited acts by Defendants constitute unfair competition and
                                          8   trademark infringement in violation of 15 U.S.C. § 1125.
                                          9         92.     Plaintiff Guns has been injured by Defendants’ unfair competition by
                                         10   reason of the likelihood that customers, potential customers, businesses, retailers, and
655 North Central Avenue, Suite 2300




                                         11   distributors are likely to be confused as to the source or affiliation, sponsorship or
                                         12   approval of the two competing bands.
                                         13         93.    By reason of Defendants’ actions alleged herein, Plaintiff Guns has
Glendale, CA 91203




                                         14   suffered irreparable injury to his goodwill.
                                         15         94.    On information and belief, Defendants’ acts of unfair competition and
                                         16   trademark infringement have been willful and taken without regard to the established
                                         17   rights of Plaintiff Guns.
                                         18                                            COUNT III
                                         19      (False Advertising Under the Lanham Act 15 U.S.C. § 1125 –Asserted by
                                         20                      Plaintiff Tracii Guns Against All Defendants)
                                         21         95.    Plaintiff Guns repeats and realleges the allegations of all preceding
                                         22   paragraphs as if fully set forth here.
                                         23         96.    The above-cited acts by Defendants constitute false advertising in
                                         24   violation of 15 U.S.C. § 1125. For example, Defendants have used images of
                                         25   Plaintiffs to advertise and promote upcoming shows of the infringing L.A. Guns band
                                         26   with the intent to trick and confuse consumers to purchase tickets believing they
                                         27   would see Plaintiffs perform, when in fact, Plaintiffs will not be performing at such
                                         28   shows. In addition, Plaintiffs have falsely promoted the infringing L.A. Guns band
                                                                                         - 18 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 19 of 24 Page ID #:19



                                          1   as the “official” L.A. Guns band, again with the intent of tricking and confusing
                                          2   consumers into believing that the infringing L.A. Guns band is the original Guns
                                          3   version of the L.A. Guns band.
                                          4         97.     Plaintiff Guns has been injured by Defendants’ false advertising by
                                          5   reason that Defendants have misrepresented the nature, characteristics, qualities, or
                                          6   geographic origin of the two competing bands.
                                          7         98.     By reason of Defendants’ actions alleged herein, Plaintiff Guns has
                                          8   suffered irreparable injury to his goodwill.
                                          9         99.     On information and belief, Defendants’ acts have been willful and taken
                                         10   without regard to the established rights of Plaintiff Guns.
655 North Central Avenue, Suite 2300




                                         11                                            COUNT IV
                                         12       (Unfair Competition Under Cal. Civ. Code §17200 et seq. – Asserted by
                                         13                      Plaintiff Tracii Guns Against All Defendants)
Glendale, CA 91203




                                         14         100. Plaintiff Guns repeats and realleges the allegations of all preceding
                                         15   paragraphs as if fully set forth here.
                                         16         101. The above-cited acts by Defendants constitute unfair competition in
                                         17   violation of California Business and Professions Code § 17200 et seq.
                                         18         102. Plaintiff Guns has been injured by Defendants’ unfair competition by
                                         19   reason of the likelihood that customers, potential customers, businesses, retailers, and
                                         20   distributors are likely to be confused as to the source or affiliation, sponsorship or
                                         21   approval of the two competing bands.           Such actions are unfair, unlawful and
                                         22   fraudulent.
                                         23         103. By reason of Defendants’ actions alleged herein, Plaintiff Guns has
                                         24   suffered irreparable injury to his goodwill.
                                         25         104. On information and belief, Defendants’ acts of unfair competition have
                                         26   been willful and taken without regard to the established rights of Plaintiff Guns.
                                         27
                                         28
                                                                                         - 19 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 20 of 24 Page ID #:20



                                          1                                            COUNT V
                                          2        (California Common Law Unfair Competition – Asserted by Plaintiff
                                          3                            Tracii Guns Against All Defendants)
                                          4          105. Plaintiff Guns repeats and realleges the allegations of all preceding
                                          5   paragraphs as if fully set forth here.
                                          6          106. The above-cited acts by Defendants constitute unfair competition and
                                          7   passing off in violation of the California common law.
                                          8          107. Plaintiff Guns has been damaged by Defendants’ unfair competition by
                                          9   reason of the likelihood that customers, potential customers, businesses, retailers, and
                                         10   distributors are likely to be confused as to the source or affiliation, sponsorship or
655 North Central Avenue, Suite 2300




                                         11   approval of the two competing bands.
                                         12          108. By reason of Defendants’ actions alleged herein, Plaintiff Guns has
                                         13   suffered harm including damages and irreparable injury to its goodwill.
Glendale, CA 91203




                                         14          109. On information and belief, Defendants’ acts of unfair competition have
                                         15   been willful and taken without regard to the established rights of Plaintiff Guns.
                                         16                                            COUNT VI
                                         17     (Unauthorized Use of Likeness Under Cal. Civ. Code §3344 and California
                                         18        Common Law – Asserted by Both Plaintiffs Against Defendant Riley)
                                         19          110. Plaintiffs repeat and reallege the allegations of all preceding paragraphs
                                         20   as if fully set forth here.
                                         21          111. The above-cited acts by Defendant constitute unauthorized use of
                                         22   likeness under Cal. Civ. Code §3344 and California common law.
                                         23          112. Plaintiffs have been damaged by Defendant’s unauthorized use of their
                                         24   likenesses by reason of Defendant’s knowing uses of Plaintiffs’ name, photograph,
                                         25   or likeness, for purposes of advertising or selling, or soliciting purchases of, products,
                                         26   merchandise, goods or services, without Plaintiff’s prior consent.
                                         27          113. By reason of Defendant’s actions alleged herein, Plaintiffs have suffered
                                         28   harm including damages and irreparable injury to their goodwill.
                                                                                         - 20 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 21 of 24 Page ID #:21



                                          1          114. Plaintiffs are also entitled to recover any of Defendant’s profits from
                                          2   these unauthorized uses of their likenesses.
                                          3          115. On information and belief, Defendant’s acts have been willful and taken
                                          4   without regard to the established rights of Plaintiff Guns.
                                          5                                          COUNT VII
                                          6     (Breach of Contract – Asserted by Both Plaintiffs Against Defendants Riley
                                          7                                       and Hardcore, Inc.)
                                          8          116. Plaintiffs repeat and reallege the allegations of all preceding paragraphs
                                          9   as if fully set forth here.
                                         10          117. Plaintiffs and Defendants formed a valid contract.
655 North Central Avenue, Suite 2300




                                         11          118. Plaintiffs fully performed under the contract.
                                         12          119. Defendants breached that contract by, among other things, failing to pay
                                         13   past royalties owed to Plaintiffs.
Glendale, CA 91203




                                         14          120. Defendants breach is ongoing, and Plaintiffs are entitled to past damages
                                         15   for at least the last four years.
                                         16          121. As a direct and proximate result of Defendants’ breach, Plaintiffs have
                                         17   suffered damages in an amount to be proven at trial.
                                         18                                          COUNT VIII
                                         19             (Conversion – Asserted by Both Plaintiffs Against Defendants
                                         20                                  Riley and Hardcore, Inc.)
                                         21          122. Plaintiffs repeat and reallege the allegations of all preceding paragraphs
                                         22   as if fully set forth here.
                                         23          123. Plaintiffs had the right to possess mechanical and performance royalties
                                         24   from each album on which the performed and/or wrote the music. Defendants
                                         25   wrongfully accepted and retained all such royalties.
                                         26          124. As a result of Defendants’ wrongful acts, Plaintiffs have suffered
                                         27   damages in an amount to be determined at trial.
                                         28
                                                                                         - 21 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 22 of 24 Page ID #:22



                                          1                                 PRAYER FOR RELIEF
                                          2         WHEREFORE, Plaintiffs pray for:
                                          3         1.     A judicial declaration that the ’358 Registration is invalid and must be
                                          4   canceled from the Trademark Register;
                                          5         2.     A permanent injunction restraining Defendants, their officers, directors,
                                          6   agents, employees, representatives and all persons acting in concert with Defendants,
                                          7   from engaging in any use of the L.A. Guns mark or any other confusingly similar
                                          8   mark, from using any likeness or image of Plaintiffs for any purpose, and from
                                          9   advertising or promoting themselves as the “official” or “original” L.A. Guns band;
                                         10         3.     A declaration that Plaintiff Tracii Guns is the sole owner of the common
655 North Central Avenue, Suite 2300




                                         11   law trademark rights for the mark L.A. GUNS and any related design marks
                                         12   throughout the United States, for the goods and services as alleged above;
                                         13         4.     For an accounting by Defendants, actual damages sustained by Plaintiff
Glendale, CA 91203




                                         14   Guns and all profits realized by Defendants by reason of their infringement of
                                         15   Plaintiff Tracii Guns’s L.A. Guns mark, and that such damages and/or profits be
                                         16   trebled and/or enhanced to the maximum amount provided by law, all as pursuant to
                                         17   15 U.S.C. Section 1117(a);
                                         18         5.     All damages sustained by Plaintiffs as a result of Defendants’ actions;
                                         19         6.     An award to Plaintiffs of their costs in this action, including its
                                         20   reasonable attorneys’ fees under at least 15 U.S.C. § 1117, and any other applicable
                                         21   authority;
                                         22         7.     Recovery of any gains, profits and advantages Defendants have obtained
                                         23   as a result of their unlawful actions;
                                         24         8.     Punitive damages; and
                                         25   ///
                                         26   ///
                                         27   ///
                                         28   ///
                                                                                       - 22 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 23 of 24 Page ID #:23



                                          1        9.    Such other and further relief as the Court deems proper.
                                          2
                                          3   Dated: January 9, 2020                  LEWIS ROCA ROTHGERBER
                                                                                      CHRISTIE LLP
                                          4
                                                                                  By /s/G. Warren Bleeker
                                          5
                                                                                    G. Warren Bleeker
                                          6                                           Attorneys for Plaintiffs
                                          7                                           Tracii Guns and Philip Lewis
                                          8
                                          9
                                         10
655 North Central Avenue, Suite 2300




                                         11
                                         12
                                         13
Glendale, CA 91203




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                   - 23 -
                                       Case 2:20-cv-00270-CJC-AFM Document 1 Filed 01/09/20 Page 24 of 24 Page ID #:24



                                          1                                    JURY DEMAND
                                          2        Plaintiffs demand a jury trial on all issues for which a jury trial is permitted.
                                          3
                                              Dated: January 9, 2020                    LEWIS ROCA ROTHGERBER
                                          4                                             CHRISTIE LLP
                                          5
                                                                                     By /s/G. Warren Bleeker
                                          6                                            G. Warren Bleeker
                                          7                                             Attorneys for Plaintiffs
                                                                                        Tracii Guns and Philip Lewis
                                          8
                                          9
                                         10
655 North Central Avenue, Suite 2300




                                         11
                                         12
                                         13
Glendale, CA 91203




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                      - 24 -
